The plaintiff's petition for a new trial, on his motion made for a second time in the Common Pleas Division for judgment on the verdict, is not properly before the court. In this case —23 R.I. 289 — the same question was heard and determined by the full court, in which the court decided: "The plaintiff's motion that this Division dismiss the defendant's petition for a new trial and direct the Common Pleas Division to enter judgment on the verdict of the jury in this action, is denied." *Page 175 
This very question, having been once heard and determined, cannot be brought a second time as a ground for a new trial.
Petition dismissed.